

117 HR 4283 IH: Native Health and Wellness Act of 2021
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4283IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Ruiz (for himself and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to improve the public health system in tribal communities and increase the number of American Indians and Alaska Natives pursuing health careers, and for other purposes.1.Short titleThis Act may be cited as the Native Health and Wellness Act of 2021.2.Tribal health block grantTitle III of the Public Health Service Act is amended by inserting after section 317U of such Act (42 U.S.C. 247b–23) the following new section:317V.Tribal health block grant(a)In generalTo the extent and in the amounts made available in advance by appropriations, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award a grant, in an amount determined pursuant to the formula developed under subsection (e), to each eligible Indian tribe or tribal organization for the purposes of promoting health, preventing disease, and reducing health disparities among American Indians and Alaska Natives.(b)ConsultationThe Secretary shall carry out this section, including the development of the formula required by subsection (e), in consultation with eligible Indian tribes and tribal organizations.(c)EligibilityTo be eligible for a grant under this section for a fiscal year, an Indian tribe or tribal organization shall submit to the Secretary a plan at such time, in such manner, and containing such information as the Secretary may require.(d)Use of fundsEach grantee under this section shall use the grant funds—(1)to establish or support preventive health service programs that facilitate the achievement of health-status goals;(2)to establish or support public health services that reduce the prevalence of chronic disease among American Indians and Alaska Natives; or(3)to strengthen public health infrastructure to facilitate the surveillance and response to infectious disease and foodborne illness outbreaks.(e)FormulaThe Secretary shall develop a formula to be used in allocating the total amount of funds made available to carry out this section for a fiscal year among the eligible Indian tribes and tribal organizations.(f)ReportsEach grantee under this section shall submit reports at such time, in such manner, and containing such information as the Secretary may require.(g)DefinitionsIn this section, the terms Indian tribe and tribal organization have the meanings given to such terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).(h)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $56,700,000 for each of fiscal years 2022 through 2026..3.Grant program to recruit and mentor American Indian and Alaska Native youth and young adultsSubpart 3 of part E of title VII of the Public Health Service Act (42 U.S.C. 295f et seq.) is amended by adding at the end the following new section:779.Recruitment and mentoring of American Indian and Alaska Native youth and young adults(a)In generalThe Secretary shall make grants to Indian tribes and tribal organizations for the purpose of recruiting and mentoring American Indian and Alaska Native youth and young adults in health professions.(b)Use of fundsAn Indian tribe or tribal organization receiving a grant under subsection (a) shall use the grant funds—(1)to expose American Indian and Alaska Native adolescent youth or young adults to health professions;(2)to promote science education;(3)to establish mentoring relationships between—(A)American Indian and Alaska Native youth or young adults; and(B)health professionals;(4)to provide hands-on learning experiences in a health care setting;(5)to establish partnerships with institutions of higher education (including tribal colleges), local educational agencies, and other community-based entities to develop a larger and more competitive applicant pool for health professional careers; or(6)to provide counseling, mentoring, and other services designed to assist American Indian and Alaska Native youth or young adults in the pursuit of higher education with respect to health professions.(c)DefinitionsIn this section:(1)Health professionThe term health profession has the meaning given to the term Health profession in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).(2)Indian tribeThe term Indian tribe has the meaning given to such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).(3)Tribal organizationThe term tribal organization has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2026..